Order filed March 19, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00860-CV
                                    ____________

    DEBRA V. JENNINGS, ESQ. AND DEBRA V. JENNINGS, P.L.L.C.,
                             Appellant

                                        V.

               AMERICAN ASSET FINANCE, L.L.C., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 1030758-401

                                    ORDER

      Appellant’s brief was due February 27, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 20, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM